Citation Nr: 0601089	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-31 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
August 1952.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied entitlement to service connection for 
hearing loss and tinnitus, and entitlement to an increased 
evaluation for PTSD.  The veteran continued the appeal for a 
higher evaluation for PTSD after the RO granted a 50 percent 
evaluation in February 2004.

The veteran and his spouse testified at a Board hearing held 
at the RO in September 2005.  A transcript (T) of the hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
associate the veteran's bilateral hearing loss to his 
military service on any basis.

2.  The competent and probative medical evidence does not 
associate the veteran's tinnitus to his military service on 
any basis.

3.  The veteran's PTSD manifestations more nearly approximate 
serious symptoms that produce deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, and inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and it may not be presumed to have been incurred 
or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The VCAA emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See Quartuccio v.  Principi, 16 Vet. App. 183, 187 
(2002).  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v.  Principi, 18 Vet. App. 112, 120 
(2004).  The VCAA is applicable to this appeal because the 
appellant's claim was received after November 9, 2000, the 
effective date of the new law.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

In the present case, the RO sent a general VCAA notice letter 
in November 2002 that was directed to the veteran's claim of 
service connection for ringing in the ears and an increased 
evaluation for PTSD that the RO received in October 2002.  
The rating decision in May 2003 explained the basis for 
denial of the issues on appeal which the veteran expanded to 
include hearing loss as reflected in December 2002 and April 
2003 VA audiology evaluations.  The October 2003 statement of 
the case (SOC) included applicable reasoning and law and 
regulations.  The supplemental statements of the case (SSOCs) 
in February 2004, June 2004, and January 2005 included 
applicable reasoning and law and regulations.

The RO also issued a VCAA notice letter in November 2002 
regarding service connection and an increased rating that 
informed the appellant of the provisions of the VCAA and 
explained the expanded VA notification and duty to assist 
obligations under the VCAA.  The letter advised the 
appellant that private or VA medical records would be 
obtained if the names and addresses of all sources of 
treatment and the approximate dates of treatment were 
provided.  The letter explained that VA would help obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the appellant 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the Board 
concludes that the timing of the formal VCAA notice does 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  The veteran was aware of the 
evidence needed to support a claim of service connection, so 
although the VCAA notice did not expressly mention hearing 
loss, he added the claim on his own thereafter and he 
received a complete statement of the applicable VCAA notice 
and duty to assist provisions in the SOC.  Furthermore, as 
noted previously the general duty to assist correspondence 
explained the reasons for denying the claim.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
the VCAA notice letter in November 2002 did contain language 
that invited the veteran to submit evidence he felt would 
support this claim and listed numerous examples of 
information sources.  Thus the Board finds that the appellant 
did have actual notice of the obligation to submit all 
relevant evidence to VA.  In the context of the entire 
record, the content requirements for a VCAA notice have been 
amply satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which the veteran has identified as relevant to any issue on 
appeal which have not been obtained or for which reasonable 
procurement efforts have not been made.  The RO contacted the 
Social Security Administration and was advised that no record 
for the veteran was located.  The Veteran was afforded VA 
examinations and the RO obtained a record of treatment from 
VA and private sources that he identified.  He also testified 
at a Board hearing.  Accordingly, VA has satisfied the 
notification and duty to assist provisions of the law, and no 
further actions pursuant to the VCAA need be undertaken on 
the appellant's behalf.  Adjudication of the claims for 
service connection may proceed, consistent with the VCAA.  In 
the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided). 


Analysis

Service Connection

The facts must demonstrate that a disease or injury resulting 
in current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, 
continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
such as sensorineural hearing loss to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  It is the 
obligation of VA to render a decision which grants every 
benefit that can be supported in law while protecting the 
interests of the Government, with due consideration to the 
policy of the Department of Veterans Affairs to administer 
the law under a broad and liberal interpretation consistent 
with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  

Regarding bilateral hearing loss, for the purpose of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The record does contain 
current audiology findings that meet VA standards that shows 
a hearing loss disability in both ears and tinnitus.  The 
regulation does not prevent a veteran from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when, as here, there were no 
audiometric scores reported at separation from service, but 
simply the report of hearing 15/15 bilateral to the spoken 
and whispered voice.  See Ledford v. Derwinski, 3 Vet. App. 
87 (1992).  

In this case the competent evidence consists of a VA medical 
opinion in April 2003, which does not relate the veteran's 
hearing loss disability or tinnitus to noise exposure during 
military service.  The examiner reviewed the claims file 
before rendering an opinion against service connection.  The 
examiner noted that there was no evidence to establish the 
required nexus and that a hearing evaluation several years 
earlier showed normal hearing for adjudication purposes.  The 
examiner acknowledged the limitations of the service record 
audiology, but stated that the progression, degree and 
configuration of the bilateral hearing loss was consistent 
with presbycusis, and that the bilateral hearing loss and 
tinnitus were more likely than not due to presbycusis, which 
is defined as a progressive, bilaterally symmetric 
progressive hearing loss occurring with age.  See 1349 
Dorland's Illustrated Medical Dictionary (28th Ed. 1994).

The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  On this point, the VA medical opinion directed to 
hearing loss and tinnitus appear to have been based upon a 
consideration of the pertinent record in each instance and 
took into account the veteran's history, the information in 
the record of medical treatment and service medical records.  
Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  The RO provided the entire 
record to a VA examiner and did not limit or constrain the 
review.  See, e.g., Colayong v. West, 12 Vet. App. 524, 535 
(1999); Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).  The 
examiner reviewed the record that also contained a VA 
examination in November 1994 that noted the veteran reported 
tinnitus having been present for several decades. 

As with any piece of evidence, the credibility and weight to 
be attached to these opinions is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The claimant's personal belief, no matter how 
sincere, unsupported by competent medical evidence, cannot 
form the basis of a claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  In response to the VA opinion, the appellant did not 
challenge the specific conclusions with any competent medical 
evidence.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995); 
Davis v. West, 13 Vet. App. 178, 185 (1999) and Struck v. 
Brown, 9 Vet. App. 145, 155 (1996).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  At the recent hearing, the veteran provided the 
same history of noise exposure and he did not identify a 
medical opinion specific to his hearing loss or tinnitus 
being related to his military service (T 4-5, 7).  Similarly, 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinion of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board 
finds, the preponderance of the evidence is against the 
claims and the benefit of the doubt rule is inapplicable.


Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, as it is in this case, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for PTSD provides that a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the criteria, when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th Ed. 1994)] 
(DSM-IV)].  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Codes ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

The Board notes that 38 U.S.C.A. § 5110(a), (b)(2) provide 
that the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later, and unless specifically provided on 
basis of facts found.  See 38 C.F.R. §§ 3.400, 3.400(o)(1), 
(2) providing, in general, in a claim for increase where the 
increase does not precede the date of claim, the effective 
date is governed by the later of the date that it is shown 
that the requirements for an increased evaluation are met or 
the date the claim for an increased evaluation is received.  
See, Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98.   
The veteran's appeal arose from a claim for increase, as the 
record shows he did not appeal a June 2000 rating decision 
that denied a claim for increase.  See 38 C.F.R. § 3.160(f).  

The record in this case shows a consistent presentation 
rather than a progression in the degree of disability 
manifested by the service-connected PTSD.  VA treatment 
records and a rating examination were supplemented with 
private treatment records that offered additional insight 
into the veteran's disability.  Accordingly, the Board will 
discuss the evidence that supports the assignment of a higher 
schedular rating for PTSD from the date of claim.  

The private reports dated from June 2001 to August 2002 and 
included a GAF score of 50 that was consistent with mental 
status evaluation.  Although a VA examiner late in 2002 found 
the psychological, social and occupational impairment 
corresponded to a GAF of 55, a VA treatment team report in 
September 2003 summarized the veteran's presentation from 
January 2003 as reflecting a GAF of 49 for current 
functioning which corresponded to serious symptoms and 
serious affect on social and occupational functioning.  VA 
outpatient treatment reports include an October 2003 
assessment showed a GAF score of 45 that was consistent with 
the functioning level reported on treatment summary.  The 
outpatient reports show he continued to participate in the 
treatment program and a clinician assessed his function in 
August 2005 as reflecting a GAF score of 52 which is not seen 
as reflecting an appreciable improvement.   

Thus, based on the VA evaluations and other reports, PTSD is 
more nearly indicative of substantial difficulty in social, 
occupational, or school functioning which the Board finds is 
more adequately compensated by the 70 percent evaluation 
since the PTSD symptoms contemplated in the predominant GAF 
range are represented in the examples listed in the 70 
percent evaluation criteria for PTSD.  As noted previously it 
is not necessary that all the particular symptoms described 
in the rating criteria for a particular degree of disability 
be present, and it is evident from the treatment team summary 
that the level of impairment reflected by the veteran's 
presentation more nearly contemplated the 70 percent 
evaluation.  Mauerhan, 16 Vet. App. at 442.  The evaluation 
of 70 percent comports with the veteran's disability picture 
overall, which has generally been reflected by functioning 
levels that a no better than the low 50 range.  The Board 
assigns substantial weight to the assessment of the treating 
team as it was undoubtedly based upon a long term assessment 
rather than a single interview.  Thus based upon the team 
summary the Board concludes that contemporaneous VA 
outpatient reports viewed collectively depict a disability 
picture for this period best summarized as one more nearly 
approximating deficiencies in most areas, depression, and 
difficulty in adapting to stressful circumstances.  Overall, 
the records discussed do not reflect a line of demarcation 
and reasonably supports an increase in disability to the 70 
percent level from the date of receipt of the claim for 
increase in October 2002.  Furthermore, the examiners did not 
distinguish between PTSD symptoms and other disorders in 
assigning GAF scores.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

Having determined that the veteran meets the criteria for an 
evaluation of 70 percent with application of the schedular 
criteria and benefit of the doubt, the Board must now 
determine whether PTSD is productive of a higher level of 
impairment than that contemplated in the assigned 70 percent 
evaluation.  Concerning this, the Board finds that PTSD is 
not productive of total social and industrial impairment.  
The record does not show the veteran experienced 
deterioration during the appeal period, and the functioning 
level has been consistent.  The symptoms reported in the 
record appear consistent with hearing testimony (T 8, 11-15) 
and do not appear to more nearly approximate the criteria for 
a 100 percent evaluation at this time.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 C.F.R. §§ 3.102, 4.3, 4.7.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321.  
However, there is nothing in the presentation on the 
examinations, hearing testimony, or outpatient reports that 
would reasonably raise a question as to the applicability of 
the schedular standards in this case.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

A disability evaluation of 70 percent for PTSD is granted, 
subject to the regulations governing the payment of monetary 
awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


